UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7414



WILLIAM M. BRYSON, JR.,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry M. Herlong, Jr., District
Judge. (CA-03-2721-8-20)


Submitted: February 19, 2004                 Decided: February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Bryson, Jr., Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina; Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             William M. Bryson, Jr., appeals from the district court’s

order denying his petition for a writ of error coram nobis.                   We

have reviewed the record and find no reversible error.               See United

States v. Morgan, 346 U.S. 502, 511 (1954) (finding writ available

only    to   correct   fundamental    error   where   no   other     remedy   is

available); United States v. Mandel, 862 F.2d 1067, 1075 (4th Cir.

1988) (same); United States v. Taylor, 648 F.2d 565, 572 (9th Cir.

1981)    (writ   available   where    direct    appeal     pending    only    in

extraordinary circumstances). Accordingly, we affirm. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -